


Exhibit 10.15

 

FOURTH AMENDMENT TO LEASE

 

This Fourth Amendment to Lease (“Fourth Amendment”), is made and entered into as
of the 22 date of July, 2009, by and between Paragon Centre Holdings, LLC, a
Kentucky limited liability company (“Landlord”) and Texas Roadhouse Holdings
LLC, a Kentucky limited liability company (“Tenant”);

 

WITNESSETH THAT:

 

WHEREAS, Landlord and Tenant entered into that certain Amended and Restated
Lease dated January 1, 2006, a First Amendment to Lease dated December 27, 2006,
a Second Amendment to Lease dated May 10, 2007, and a Third Amendment to Lease
dated September 7, 2007, (collectively, the “Lease”) for space in Two Paragon
Centre as follows;

 

Suite 400 (16,023 square feet of rentable space);

Suite 100 (3,082 square feet of rentable space);

Suite 110 (2,416 square feet of rentable space);

Suite 120 (2,994 square feet of rentable space);

Suite 130. (2,313 square feet of rentable space);

Suite 140 (1,334 square feet of rentable space);

Suite 150 (3,317 square feet of rentable space);

Suite 200 (8,040 square feet of rentable space);

Suite 300 (4,334 square feet of rentable space),

Suite 305 (1,488 square feet of rentable space);

Suite 310 (1,405 square feet of rentable space);

Suite 315 (3,863 square feet of rentable space);

Suite 320 (4,581 square feet of rentable space)

Suite 250 (3,892 square feet of rentable space)

 

all located in Two Paragon Centre, 6040 Dutchmans Lane, Louisville, Kentucky,
for a total of 59,082 square feet of rentable space (“Premises”);

 

WHEREAS, Tenant now occupies all of the aforesaid Suites and desires to lease
additional space known as Suite 220 in Two Paragon Centre which will result in
Tenant renting the entire building of Two Paragon Centre, including all commons
areas of the building, for a total of 65, 917.6 square feet; and

 

WHEREAS, Landlord and Tenant desire to amend certain other terms and conditions
of the Lease and evidence their agreements and other matters by means of this
Fourth Amendment;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereby agree as follows:

 

1.                                      Pursuant to Exhibit C, paragraph 1 of
the Lease, Landlord agrees to lease and Tenant agrees to accept in its “AS IS
WHERE IS” condition, Suite 220 in Two Paragon Centre, thereby making Tenant the
sole occupant of the entire building known as Two Paragon Centre. Paragraph 2.1
of the Lease shall be amended to

 

--------------------------------------------------------------------------------


 

include Suite 220 as a part of the Premises and the total rentable square
footage of the Premises shall be amended to 65,917.6 square feet effective
May 1, 2009. Exhibit B shall be replaced with the attached Exhibit B. The term
for Suite 220 shall run co-terminous with the remainder of the Premises.
Paragraph 2.2 of the Lease is hereby amended to state that Tenant’s obligation
to pay Base Rent and Tenant’s Prorata Share of Operating Expenses for Suite 220
commences January 1, 2010. Exhibit C, paragraph 1 will be of no force and effect
as Tenant now occupies the entire building of Two Paragon Centre.

 

2.                                      The original term of the Lease shall be
amended to expire on December 31, 2025. The Extension Option under Exhibit C
shall remain in full force and effect.

 

3.                                      The Expense Stop defined under Basic
Lease Provisions section shall be changed to $3.63 per square foot beginning
January 1, 2010.

 

4.                                      Landlord and Tenant agree that the Base
Rent for the Premises beginning January 1, 2010, will be $14.93 per rentable
square foot. Section 3.1 of the Lease will be amended as follows:

 

 

 

 

 

Base Rent per

 

 

 

 

 

Months of

 

 

 

Rentable Square

 

Total Base

 

Base Rent

 

Term

 

Premises

 

Foot

 

Rent

 

Monthly

 

1/1/10-12/31/10

 

400, 100, 110,

 

$

14.93

 

$

984,149.77

 

$

82,012.48

 

 

 

120, 130, 140,

 

 

 

 

 

 

 

 

 

150, 200, 300,

 

 

 

 

 

 

 

 

 

305, 310, 315,

 

 

 

 

 

 

 

 

 

320, 250, 220

 

 

 

 

 

 

 

1/1/11-12/31/11

 

400, 100, 110,

 

$

15.18

 

$

1,000,629.17

 

$

83,385.76

 

 

 

120, 130, 140,

 

 

 

 

 

 

 

 

 

150, 200, 300,

 

 

 

 

 

 

 

 

 

305, 310, 315,

 

 

 

 

 

 

 

 

 

320, 250, 220

 

 

 

 

 

 

 

1/1/12-12/31/12

 

400, 100, 110,

 

$

15.43

 

$

1,017,108.57

 

$

84,759.05

 

 

 

120, 130, 140,

 

 

 

 

 

 

 

 

 

150, 200, 300,

 

 

 

 

 

 

 

 

 

305, 310, 315,

 

 

 

 

 

 

 

 

 

320, 250, 220

 

 

 

 

 

 

 

1/1/13-12/31/15

 

400, 100, 110,

 

$

15.93

 

$

1,050,067.37

 

$

87,505.61

 

 

 

120, 130, 140,

 

 

 

 

 

 

 

 

 

150, 200, 300,

 

 

 

 

 

 

 

 

 

305, 310, 315,

 

 

 

 

 

 

 

 

 

320, 250, 220

 

 

 

 

 

 

 

1/1/16-12/31/20

 

400, 100, 110,

 

$

16.93

 

$

1,115,984.97

 

$

92,998.75

 

 

 

120, 130, 140,

 

 

 

 

 

 

 

 

 

150, 200, 300,

 

 

 

 

 

 

 

 

 

305, 310, 315,

 

 

 

 

 

 

 

 

 

320, 250, 220

 

,

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

1/1/21-12/31/25

 

400, 100, 110,

 

$

17.93

 

$

1,181,902.57

 

$

98,491.88

 

 

 

120, 130, 140,

 

 

 

 

 

 

 

 

 

150, 200, 300,

 

 

 

 

 

 

 

 

 

305, 310, 315,

 

 

 

 

 

 

 

 

 

320, 250, 220

 

 

 

 

 

 

 

Option 1

 

400, 100, 110,

 

95% of Fair Market Rent (as defined in Exhibit C, Special Stipulations)

 

 

 

120, 130, 140,

 

 

 

 

 

150, 200, 300,

 

 

 

 

 

305, 310, 315,

 

 

 

 

 

320, 250, 220

 

 

 

 

 

 

 

 

5.                                      Section 4.2 of the Lease shall be
deleted in its entirety and the following language shall be inserted in lieu
thereof:

 

“Keys and Locks. Landlord shall initially furnish Tenant with a reasonable
number of keys or key fobs for the standard corridor doors serving the Premises.
Additional keys or key fobs will be furnished by Landlord upon an order signed
by Tenant and at Tenant’s expense. All such keys and/or key fobs shall remain
the property of Landlord. Upon termination or expiration of this Lease or a
termination of possession of the Premises by Tenant, Tenant shall surrender to
Landlord all keys and/or key fobs to any locks on doors entering or within the
Premises. Tenant shall be responsible for access of its employees, agents,
concessionaires, licensees, customers and invitees to and from the building and
to suites within the building, and notifying the security company when building
access doors should be open or locked, including, but not limited to weekends
and holidays. In addition, Tenant will provide contact information to the alarm
monitoring company, whose contact information shall be supplied by Landlord to
Tenant, so that Tenant may be notified in the event the security alarm is
activated.”

 

6.                                      Section 3.2 and 4.1 of the Lease shall
be amended as follows: Beginning on January 1, 2010, the following services
shall be provided by Tenant and shall no longer be the responsibility of the
Landlord and shall not be billed as part of the Operating Expenses for the
Premises:

 

A.                                    Elevator emergency phone and fire panel
phone line (currently using Bellsouth).

B.                                    Monitoring for fire, elevator phones and
door access (currently using Sonitrol Security Systems).

C.                                    Exterminator (currently using Okalona Pest
Control)

D.                                    Interior Landscaping (currently using
Alpine Interior)

E.                                     Cleaning Supplies (currently using Eagle
Paper)

F.                                      Cleaning Contract (currently using
Jani-King)

G.                                    Utilities — LG&E (excludes parking lot
lighting)

 

Landlord will continue managing the fire sprinklers and sprinkler testing and
inspections, window washing, parking lot lighting and maintenance and waste
removal.

 

7.                                      All capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Lease.

 

--------------------------------------------------------------------------------


 

8.                                      This Fourth Amendment shall not be valid
and binding on Landlord and Tenant unless and until it has been completely
executed by and delivered to both parties.

 

EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto hereby ratifying and
confirming the same, including but not limited to the Special Stipulations,
detailed in Exhibit C of the Lease, excepting paragraph 1 which is no longer in
force and effect. To the extent of any inconsistency between the Lease and this
Fourth Amendment, the terms of this Fourth Amendment shall control as to the
subject matter covered herein.

 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Fourth
Amendment as of the date and year first above written.

 

LANDLORD:

TENANT:

PARAGON CENTRE

TEXAS ROADHOUSE

HOLDINGS, LLC

HOLDINGS LLC

A Kentucky limited liability

A Kentucky limited liability

company

company

 

 

By:

/s/ David W. Nicklies

 

By:  Texas Roadhouse, Inc., a Delaware

 

David W. Nicklies, Manager

 

corporation, its Manager

 

 

 

By:

/s/ G.J. Hart

 

 

G.J. Hart, President,

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------

 

[g256793ki03i001.jpg]

 

--------------------------------------------------------------------------------

 

[g256793ki05i001.jpg]

 

--------------------------------------------------------------------------------

 

[g256793ki07i001.jpg]

 

--------------------------------------------------------------------------------

 

[g256793ki09i001.jpg]

 

--------------------------------------------------------------------------------

 

FIFTH AMENDMENT TO LEASE

 

This Fifth Amendment to Lease (“Fifth Amendment”), is made and entered into as
of the 15th day of November, 2013, by and between Paragon Centre Holdings, LLC,
a Kentucky limited liability company (“Landlord”) and Texas Roadhouse Holdings
LLC, a Kentucky limited liability company (“Tenant”);

 

WITNESSETH THAT:

 

WHEREAS, Landlord and Tenant entered into that certain Amended and Restated
Lease dated January 1, 2006, a First Amendment to Lease dated December 27, 2006,
a Second Amendment to Lease dated May 10, 2007, a Third Amendment to Lease dated
September 7, 2007, and a Fourth Amendment to Lease dated July 22, 2009,
(collectively, the “Lease”) for the entire building consisting of 65,917.6
square feet of rentable space in Two Paragon Centre, 6040 Dutchmans Lane,
Louisville, Kentucky, (“Premises”); and

 

WHEREAS, Tenant desires to install an exterior door to the mail room in the
Premises, and Landlord has agreed to allow said installation based on certain
terms and conditions; and

 

WHEREAS, Landlord and Tenant desire to amend certain terms and conditions of the
Lease and evidence their agreements by means of this Fifth Amendment;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereby agree as follows:

 

1.                                      Tenant shall be allowed to remove
windows and install an exterior door into the mail room located in Paragon II as
shown in the attached Exhibit A attached hereto and Landlord hereby approves
Tenant’s contractors and the plans and specifications for such work In
accordance with Section 6.1(a) hereof. Said door and any other materials used in
the installation will be of the same color and quality as the existing materials
in the building and the work will be performed in a good and workmanlike manner;
in accordance with accepted building codes and zoning ordinances; and so as not
to weaken or impair the strength or lessen the value of the building in which
the Premises is located. Tenant shall comply with all provisions of the
Americans with Disabilities Act (42 U.S.C. 12101, et seq.) with respect to the
alterations of the Premises, so that the Premises are readily accessible to, and
usable by, individuals with disabilities.

 

2.                                      Upon termination of Tenant’s Lease,
Tenant agrees to restore the interior and exterior of the Premises and building
to the condition it was in prior to this alteration by removing the door and
reinstalling windows, framing, drywall, window sills, and any other materials
necessary to restore both the interior and exterior of the Premises, using
materials of the same in a good and workmanlike manner; in accordance with
accepted building codes and zoning ordinances; and so as not weaken or impair
the strength or lessen the value of the building in which the Premises is
located. Tenant shall comply with all provisions of the Americans with
Disabilities Act (42 U.S.C. 12101, et seq.) with respect to the alterations of
the

 

--------------------------------------------------------------------------------


 

Premises, so that the Premises are readily accessible to, and usable by,
individuals with disabilities.

 

3.                                      All capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Lease.

 

4.                                      This Fifth Amendment shall not be valid
and binding on Landlord and Tenant unless and until it has been completely
executed by and delivered to both parties.

 

EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto ratifying and confirming the
same, including without limitation the Special Stipulations detailed in
Exhibit C of the Lease. To the extent of any inconsistency between the Lease and
this Fifth Amendment, the terms of this Fifth Amendment shall control as to the
subject matter covered herein.

 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Fifth
Amendment as of the date and year first above written.

 

LANDLORD:

TENANT:

PARAGON CENTRE

TEXAS ROADHOUSE

HOLDINGS, LLC

HOLDINGS LLC

A Kentucky limited liability

A Kentucky limited liability

company

company

 

 

By:

/s/ David W. Nicklies

 

By:  Texas Roadhouse, Inc., a Delaware

 

David W. Nicklies, Manager

 

corporation, its Manager

 

 

 

By:

/s/ G. Price Cooper

 

 

G. Price Cooper, IV, Chief Financial Officer

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PLANS AND SPECIFICATIONS FOR TENANT’S WORK

 

[g256793ki13i001.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT A CONTINUED

 

PLANS AND SPECIFICATIONS FOR TENANT’S WORK

 

[g256793ki15i001.jpg]

 

--------------------------------------------------------------------------------
